UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 SCHEDULE 13D UNDER THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO 2)* KELLY SERVICES, INC. (Name of Issuer) Class A Common Stock, $1.00 Par Value Class B Common Stock, $1.00 Par Value (Title of Class of Securities) Class A Common Stock – 488152208 Class B Common Stock 488152307 (CUSIP Number) Terence E. Adderley Kelly Services, Inc. 999 West Big Beaver Road Troy, Michigan 48084 Copy to: Andrew H. Curoe, Esq. Bodman PLC 6th Floor at Ford Field 1901 St. Antoine Street Detroit, Michigan 48226 313-259-7777 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 3, 2014 (Date of Events which Require Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is subject to this Schedule 13D, and is filing this Schedule because of §§240.13d-1(e, 13d-1(f)or 13d-1(g), Check the following box [ ]. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. 1 The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however see the Notes). 2 SCHEDULE 13D CUSIP NO. 488152208 – Class A Common Stock (non-voting) 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Terence E. Adderley 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [ ] (b) [ ] 3. SEC USE ONLY 4. SOURCE OF FUNDS* OO 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [ ] 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States of America 7. SOLE VOTING POWER N/A NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 8. SHARED VOTING POWER N/A 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER 171,470 3 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK THE BOX IF THE AGGREGATE AMOUNT IN ROW 11 EXCLUDES CERTAIN SHARES* PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.3% TYPE OF REPORTING PERSON* IN 4 SCHEDULE 13D CUSIP NO. 488152307 – Class B Common Stock (voting) 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Terence E. Adderley 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [ ] (b) [ ] 3. SEC USE ONLY 4. SOURCE OF FUNDS* OO 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [ ] 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States of America 7. SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY OWNED BY 8. SHARED VOTING POWER EACH REPORTING PERSON WITH 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER 5 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK THE BOX IF THE AGGREGATE AMOUNT IN ROW 11 EXCLUDES CERTAIN SHARES* [ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 93.1% TYPE OF REPORTING PERSON* IN 6 This Amendment No. 2 (“Amendment No. 2”) constitutes the second amendment to the Schedule 13D originally filed by Terence E. Adderley (the “Reporting Person”) with the Securities and Exchange Commission on January 13, 1998, as amended by Amendment No. 1 to such Schedule 13D filed on June 1, 2006 (as so amended, the “Schedule 13D”). This Amendment No. 2 amends the Schedule 13D as specifically set forth herein. Item 2.Identity and Background, (a)Name of person filing: Terence E. Adderley (b)Business address: 999 West Big Beaver Road, Troy, Michigan 48084 (c)Present principal occupation and name, principal business and address of organization through which principal occupation is carried out: Executive Chairman and Chairman of the Board Kelly Services, Inc. 999 West Big Beaver Road Troy, Michigan 48084 (d)During the last five years, the Reporting Person has not been convicted in any criminal proceeding (traffic violations or similar misdemeanors excluded). (e)During the last five years, the Reporting Person has not been a party to any civil proceeding of a judicial or administrative body of competent jurisdiction as a result of which the Reporting Person is or was subject to a judgment, decree, or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)The Reporting Person is a citizen of the United States of America. Item 4.Purpose of Transaction. On March 3, 2014, the Reporting Person entered into a Sales Plan (“Sales Plan”) with J.P. Morgan Securities LLC (the “Broker”) in accordance with Rule 10b5-1 under the Securities Exchange Act of 1934, as amended, pursuant to which the Broker is authorized and directed to sell up to 1,000,000 shares of Class A Common Stock subject to certain specified conditions. Sales pursuant to the Sales Plan are expected to begin as early as March 17, 2014 and end no later than March 17, 2015. The Sales Plan may terminate sooner in accordance with its terms. If the Reporting Person completes the planned sales of the Class A Common Stock under the Sales Plan, he would beneficially own 2,498,235 shares of Class A Common Stock representing 7.3% of the outstanding shares of Class A Common Stock as of February 28, 2014. The primary purpose of the Sales Plan is to provide liquidity to pay off the remaining estate taxes in connection with the estate of Margaret A. Kelly. On November 19, 2012, the Reporting Person donated 50,000 shares of Class A Common Stock to a public charity. The market price of the shares of stock on the date of grant was $13.125 per share. On December 13, 2012, the Reporting Person donated 225,765 shares of Class A Common Stock to a public charity. The market price of the shares of stock on the date of grant was $14.875 per share. On December 29, 2010, the Reporting Person donated 200,000 shares of Class A Common Stock to a public charity. The market price of the shares of stock on the date of grant was $19.21 per share. On January 4, 2011, the Reporting Person donated 100,000 shares of Class A Common Stock to a public charity. The market price of the shares of stock on the date of grant was $19.57 per share. 7 On May 7, 2007 and May 9, 2007, pursuant to an underwriting agreement dated May 7, 2007 among the Issuer, Goldman Sachs & Co, as representative of several underwriters named therein, and the selling stockholders named therein, the Reporting Person sold 4,300,000 and 645,000 shares of Class A Common Stock, respectively, at as a price of $27.75. The primary purpose of the sales was to provide liquidity to pay estate taxes in connection with the estate of William R. Kelly and Margaret A. Kelly. Between June 22, 2006 and December 14, 2006, the Reporting Person sold 834,000 shares of Class A Common Stock at prices ranging from $26.4148 to $29.90. The Reporting Person sold the shares primarily to meet on-going estate tax obligations. Except as described in this Item 4 and in his role as a Director and executive officer of the Issuer, the Reporting Person has no plans or proposals that would result in any of the transactions described in items (a) through (j) of Item 4 of Schedule 13D. Notwithstanding the foregoing, the Reporting Person may, in his discretion, as authorized by the various trust agreements, take any of the foregoing actions as the Reporting Person may deem appropriate from time to time in light of the circumstances that may arise from time to time. Item 5.Interest in Securities of the Issuer The following information is based on 33,971,760 outstanding shares of Class A Common Stock and 3,451,161 outstanding shares of Class B Common Stock as of February 28, 2014. (a) – (b)Class A Stock (non-voting) (i) Sole Voting Power N/A (ii) Shared Voting Power N/A (iii) Sole Dispositive Power (including the right to acquire 24,000 shares through the exercise of options within 60 days) (iv) Shared Dispositive Power (v) Aggregate Amount Beneficially Owned (vi) Percent of Class 10.3% (a) – (b)
